    Case 5:17-cv-01607-PSG-SP Document 56 Filed 04/03/19 Page 1 of 1 Page ID #:578




               -$2,140.00. Per Local Rule, costs of videotaping or recording   $2,887.75
               depositions are not recoverable unless ordered by the Court.                  ---------




                                                                                $6,155.11    -----------




                     $6,155.11
Kiry K. Gray                                  V. Munroe                        4/3/2019



                                                                                            001
